UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1107



ROBERT V. MCLEMORE,

                                             Plaintiff - Appellant,

          versus


ROBERT C. STEPHENS; ROBERT C. PRYOR; MARVIN R.
WOOTEN, U.S. Bankruptcy Judge; GEORGE R.
HODGES, U.S. Bankruptcy Judge,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-97-480-3-P)


Submitted:   April 29, 1998                  Decided:   May 15, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert V. McLemore, Appellant Pro Se. Philip Marshall Van Hoy,
VAN HOY, REUTLINGER & TAYLOR, Charlotte, North Carolina; William
Kearns Davis, BELL, DAVIS & PITT, P.A., Winston-Salem, North Caro-
lina; James Michael Sullivan, Assistant United States Attorney,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil action after finding the claims barred by res judicata and

collateral estoppel. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. McLemore v. Stephens,
No. CA-97-480-3-P (W.D.N.C. Dec. 8, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2